Citation Nr: 0118110	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-04 003	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Claimant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTON

The veteran served on active duty from February 1942 to 
November 1945.  The veteran died in March 1990, and the 
claimant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility for Chapter 35 Dependents' Educational Assistance 
benefits.  

The Board notes that the RO had previously denied service 
connection for cause of the veteran's death on a different 
basis in May 1990.  Thus, the RO determined in 1998 that this 
case had been reopened.  The Court has held that the Board is 
under a legal duty in such a case to determine if there was 
new and material evidence to reopen the claim, regardless of 
the RO's action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  In the instant case, the Board agrees that as there 
is new basis for the claim, the claim for service connection 
for cause of death has been reopened.  

The record reflects that there was no claim for Chapter 35 
education benefits and neither the claimant nor her 
representative has addressed this issue in the notice of 
disagreement, her appeal, or in any other statement submitted 
to the RO.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Thus, the 
Board finds that this issue is not before the Board.



REMAND

The claimant contends that the veteran became addicted to 
tobacco during service, that he developed lung cancer as a 
result of his tobacco addiction in service, and that lung 
cancer caused his death.  The service medical records 
document the fact that the veteran smoked a pack of 
cigarettes daily.  The death certificate shows that the 
veteran died in March 1990 and that a significant condition 
contributing to his death was metastatic adenocarcinoma of 
the lung.

Also associated with the claims file are a number of 
statements from the physician who last treated the veteran 
and who certified his death, Walter W. Wilson, M.D.  In a 
November 1997 letter, Dr. Wilson stated that the veteran 
became addicted to cigarette smoking and developed lung 
cancer as the result of that addiction.  The Board notes, 
however, that the private physician did not provide a 
determination that the veteran became addicted to cigarette 
smoking during service.  

The Board notes the legislation enacted in 1998, as the 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 195-206, 112 Stat. 685, 865- 66 (1998) 
(codified at 38 U.S.C.A. § 1103), prohibits service 
connection for death or disability resulting from an injury 
or disability due to in-service use of tobacco products by a 
veteran.  However, the new law applies only to claims filed 
after June 9, 1998.  As the claimant filed her claim for 
service connection for the cause of the veteran's death due 
to tobacco use prior to June 9, 1998, the 1998 law does not 
affect the disposition of this appeal.

Under the legal authority in effect prior to June 9, 1998, 
service connection could be granted for disease resulting 
from tobacco use in the line of duty during active service.  
VAOPGCPREC 2-93 (Jan 13, 1993).  At the same time, however, 
it should be noted that service connection could not be 
established on this basis unless the evidence of record 
demonstrated that the disease for which the claim was made 
resulted from the veteran's tobacco use during service.  Id.   
Such a determination was to take into consideration the 
possible effect of smoking before or after military service.  
Id.  In the alternative, if the veteran developed nicotine 
dependence, as a disease, during service, and that nicotine 
dependence was considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis could be granted.  VAOPGCPREC 19-97 (May 13, 
1997).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, the Board notes 
that the complete records of the veteran's terminal 
hospitalization at the Carraway Methodist Hospital in 
Birmingham, Alabama, are not of record.  

As described above, the evidence shows that a significant 
condition contributing to the veteran's death was linked to 
smoking, and there is evidence that the veteran smoked during 
service.  Therefore, the requirements of this new law make it 
necessary to return the case to the RO to obtain an opinion 
regarding the relationship between the veteran's terminal 
illness and his in-service use of tobacco products.

Finally, the Board observes that the claimant's 
representative in June 2001 raised the issue of clear and 
unmistakable error (CUE) in the May 1990 rating decision.  As 
this issue may directly affect the outcome of the issue 
currently on appeal, the Board finds that this issue is 
inextricably intertwined with the certified issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:


1.  The RO should request the appellant 
to identify all health care providers who 
treated the veteran for tobacco related 
problems prior to his death.  The RO 
should obtain medical records from all 
sources identified by the appellant and 
obtain complete records pertaining to the 
veteran's terminal hospitalization in 
March 1990 from the Carraway Methodist 
Hospital in Birmingham, Alabama.


2.  The RO should refer the records in 
this case to an appropriate specialist 
for an opinion as to whether the veteran 
met the criteria for a diagnosis of 
nicotine dependence as defined in the 
Diagnostic and Statistical Manual of the 
American Psychiatric Association.  If the 
veteran did meet the criteria for a 
diagnosis of nicotine dependence, the 
specialist should also offer an opinion 
as to whether it is at least as likely as 
not that such dependence was acquired in 
service and resulted in the continued use 
of tobacco products after service.


3.  Inasmuch as the issue of CUE in a May 
1990 rating decision is deemed to be 
"inextricably intertwined" with the issue 
of service connection for the cause of 
the veteran's death, the RO should take 
appropriate adjudicative action, and 
notify the appellant and her 
representative of the determination and 
the right to appeal.  If a timely notice 
of disagreement is filed, the appellant 
and her representative should be 
furnished with a statement of the case 
and given time to respond thereto.


4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 


5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.  The claimant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


